 



Exhibit 10.1
FOURTH AMENDMENT
TO
2000 EQUITY INCENTIVE PLAN
OF
COUNTRYWIDE FINANCIAL CORPORATION
(Amended and Restated Effective June 16, 2004)
     WHEREAS, the Compensation Committee of the Board of Directors of
Countrywide Financial Corporation (the “Company”) has determined that it is in
the best interest of the Company to amend the 2000 Equity Incentive Plan of
Countrywide Financial Corporation (Amended and Restated Effective June 16, 2004)
to have optionees receive stock in lieu of cash in the event they wish to
surrender options following a Corporate Change;
     NOW THEREFORE, the 2000 Plan is amended, effective as of December 23, 2005,
in the following particulars:
     1. Section 9.2 is hereby deleted and new Section 9.2 is inserted in its
place as follows:
     “9.2 Effect of Corporate Change. Notwithstanding anything contained in the
Plan or an Option Document to the contrary, in the event of a Corporate Change:
     (a) (1) all Options outstanding on the date of such Corporate Change shall
become immediately and fully exercisable and (2) an Optionee shall be permitted
to surrender for cancellation within sixty (60) days after such Corporate
Change, any Option or portion of an Option to the extent not yet exercised and
the Optionee will be entitled to receive a payment in Shares (valued at the Fair
Market Value on the date preceding the date of such surrender) equal to the
excess, if any, of (x) (A) in the case of an Option not intended to qualify as
an ISO, the greater of (i) the Fair Market Value, on the date preceding the date
of surrender of the Shares subject to the Option or portion thereof surrendered,
or (ii) the Adjusted Fair Market Value of the Shares subject to the Option or
portion thereof surrendered or (B) in the case of an ISO, the Fair Market Value,
on the date preceding the date of surrender, of the Shares subject to the Option
or portion thereof surrendered, over (y) the aggregate purchase price for such
Shares under the Option or portion thereof surrendered; provided however, that
in the case of an Option granted within six (6) months prior to the Corporate
Change to any Optionee who may be subject to liability under Section 16(b) of
the Exchange Act, such Optionee shall be entitled to surrender for cancellation
his or her Option during the sixty (60) day period commencing upon the
expiration of six (6) months from the date of grant of any such Option. For
purposes of this Section 9.2, the “Adjusted Fair Market Value” means the greater
of (1) the highest price per Share paid to holders of the Shares in any
transaction (or series of transactions) constituting or resulting in a Corporate
Change or (2) the highest Fair Market Value of a Share during the ninety
(90) day period ending on the date of the Corporate Change.”
[THE NEXT PAGE IS THE SIGNATURE PAGE]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be
executed by its duly authorized officer this 29th day of December, 2005.

            Countrywide Financial Corporation
      By:   /s/ Marshall M. Gates         Marshall M. Gates        Senior
Managing Director, Chief Administrative Officer   

2